Exhibit 10.5

 

Execution Version

 

PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT

 

This PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT (this “Agreement”) is made as of
the 6th day of August, 2020, by and between Vistas Media Acquisition Company
Inc., a Delaware corporation (the “Company”), and Vistas Media Sponsor, LLC, a
Delaware limited liability company (the “Subscriber”), each with a principal
place of business at 30 Wall Street, 8th Floor, New York, NY 10005.

 

WHEREAS, the Company desires to sell to Subscriber on a private placement basis
(the “Offering”) an aggregate of 220,000 units (the “Initial Units”) of the
Company and up to an additional 21,389 units (the “Additional Units” and,
together with the Initial Units, the “Units”) of the Company if the
over-allotment option (the “Over-Allotment Option”) of the underwriters for the
Company’s initial public offering of units (the “IPO”) is exercised in full,
each Unit comprised of one share of Class A common stock of the Company, par
value $0.0001 per share (“Common Stock”), and one warrant (“Warrant”), for a
purchase price of $2,200,000 (or $2,413,890 if the over-allotment option is
exercised in full), or $10.00 per Unit. The shares of Common Stock underlying
the Warrants are hereinafter referred to as the “Warrant Shares”. The shares of
Common Stock underlying the Units (excluding the Warrant Shares) are hereinafter
referred to as the “Placement Shares.” The Warrants underlying the Units are
hereinafter referred to as the “Placement Warrants.” The Units, Placement
Shares, Placement Warrants and Warrant Shares, collectively, are hereinafter
referred to as the “Securities.” Each Placement Warrant is exercisable to
purchase one share of Common Stock at an exercise price of $11.50 per share
during the period commencing on the later of (i) twelve (12) months from the
date of the closing of the Company’s IPO and (ii) 30 days following the
consummation of the Company’s initial business combination (the “Business
Combination”), as such term is defined in the registration statement in
connection with the IPO, as amended at the time it becomes effective (the
“Registration Statement”), and expiring on the fifth anniversary of the
effective date of the registration statement for the Company’s IPO; and

 

WHEREAS, Subscriber wishes to purchase 220,000 Units (or 241,389 Units if the
over-allotment option is exercised in full) for a purchase price of $2,200,000
(or $2,413,890 if the over-allotment option is exercised in full) and the
Company wishes to accept such subscription from Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscriber hereby
agree as follows:

 

1. Agreement to Subscribe

 

1.1. Purchase and Issuance of the Units. Upon the terms and subject to the
conditions of this Agreement, Subscriber hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to Subscriber, on the Closing
Date (as defined below) the Initial Units in consideration of the payment of the
Initial Purchase Price (as defined below). On the Closing Date, the Company
shall deliver (via book entry) to Subscriber the Securities purchased.
Subscriber hereby agrees to purchase up to an additional 21,389 Additional Units
at $10.00 per Additional Unit for a purchase price of up to $213,890. The
purchase and issuance of the Additional Units shall occur only in the event that
the Over-Allotment Option is exercised in full or in part. The total number of
Additional Units to be purchased hereunder shall be in the same proportion as
the proportion of the Over-Allotment Option that is exercised. Each purchase of
Additional Units shall occur simultaneously with the consummation of any portion
of the Over-Allotment Option.

 

1.2. Purchase Price. As payment in full for the Initial Units being purchased
under this Agreement, Subscriber shall pay an aggregate of $2,200,000 (the
“Initial Purchase Price”) by wire transfer of immediately available funds or by
such other method as may be reasonably acceptable to the Company, to the trust
account (the “Trust Account”) at a financial institution to be chosen by the
Company, maintained by Continental Stock Transfer & Trust Company, acting as
trustee (“Continental”), no later than one (1) business day prior to the date of
effectiveness of the Registration Statement. As payment in full for the
Additional Units being purchased under this Agreement, Subscriber shall pay
$10.00 per Additional Unit being purchased by wire transfer of immediately
available funds or by such other method as may be reasonably acceptable to the
Company, to the Trust Account at a financial institution to be chosen by the
Company, maintained by Continental, one (1) business day prior to the Closing
Date of the Over-Allotment Option.

 

1.3. Closing. The closing of the purchase and sale of the Initial Units shall
take place simultaneously with the closing of the IPO and the closing of the
purchase and sale of Additional Units shall take place simultaneously with the
closing of the Over-Allotment Option (each, a “Closing Date”). The closing of
the purchase and sale of the Units shall take place at the offices of Winston &
Strawn LLP, 200 Park Avenue, New York, New York 10166, or such other place as
may be agreed upon by the parties hereto.

 



 

 

 



1.4 Termination. This Agreement and each of the obligations of the undersigned
shall be null and void and without effect if the IPO does not close prior to
December 31, 2020.

 

2. Representations and Warranties of Subscriber

 

Subscriber represents and warrants to the Company that:

 

2.1. No Government Recommendation or Approval. Subscriber understands that no
federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Offering of the Securities.

 

2.2. Accredited Investor. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3. Intent. Subscriber is purchasing the Securities solely for investment
purposes, for Subscriber’s own account (and/or for the account or benefit of its
members or affiliates, as permitted, pursuant to the terms of an agreement (the
“Insider Letter”) to be entered into with respect to the Securities between,
among others, Subscriber and the Company, as described in the Registration
Statement), and not with a view to the distribution thereof and Subscriber has
no present arrangement to sell the Securities to or through any person or entity
except as may be permitted under the Insider Letter. Subscriber shall not engage
in hedging transactions with regard to the Securities unless in compliance with
the Securities Act.

 

2.4. Restrictions on Transfer. Subscriber acknowledges and understands the Units
are being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Securities have not been
registered under the Securities Act and, if in the future Subscriber decides to
offer, resell, pledge or otherwise transfer the Securities, such Securities may
be offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) pursuant to
an exemption from registration under Rule 144 promulgated under the Securities
Act, if available, or (C) pursuant to any other available exemption from the
registration requirements of the Securities Act, and in each case in accordance
with any applicable securities laws of any state or any other jurisdiction.
Notwithstanding the foregoing, Subscriber acknowledges and understands the
Securities are subject to transfer restrictions as described in Section 8
hereof. Subscriber agrees that if any transfer of its Securities or any interest
therein is proposed to be made, as a condition precedent to any such transfer,
Subscriber may be required to deliver to the Company an opinion of counsel
satisfactory to the Company with respect to such transfer. Absent registration
or another available exemption from registration, Subscriber agrees it will not
resell the Securities (unless otherwise permitted pursuant to the Insider
Letter, as described in the Registration Statement). Subscriber further
acknowledges that, because the Company is a shell company, Rule 144 may not be
available to Subscriber for the resale of the Securities until the one-year
anniversary following consummation of the Business Combination of the Company,
despite technical compliance with the requirements of Rule 144 and the release
or waiver of any contractual transfer restrictions.

 

2.5. Sophisticated Investor.

 

(i) Subscriber is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Securities.

 

(ii) Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, the
Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available. Subscriber is able to bear the economic risk of its investment in the
Securities for an indefinite period of time.

 

2.6. Independent Investigation. Subscriber, in making the decision to purchase
the Units, has relied upon an independent investigation of the Company and has
not relied upon any information or representations made by any third parties or
upon any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. Subscriber is familiar with
the business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from, the Company’s
officers and directors concerning the Company and the terms and conditions of
the offering of the Units and has had full access to such other information
concerning the Company as Subscriber has requested. Subscriber confirms that all
documents that it has requested have been made available and that Subscriber has
been supplied with all of the additional information concerning this investment
which Subscriber has requested.

 



 2 

 

 

2.7 Organization and Authority. Subscriber is duly organized, validly existing
and in good standing under the laws of the State of Delaware and it possesses
all requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

2.8. Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

 

2.9. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by Subscriber of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) Subscriber’s charter
documents, (ii) any agreement or instrument to which Subscriber is a party or
(iii) any law, statute, rule or regulation to which Subscriber is subject, or
any agreement, order, judgment or decree to which Subscriber is subject.

 

2.10. No Legal Advice from Company. Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

2.11. Reliance on Representations and Warranties. Subscriber understands the
Units are being offered and sold to Subscriber in reliance on exemptions from
the registration requirements under the Securities Act, and analogous provisions
in the laws and regulations of various states, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Subscriber set forth in this Agreement in
order to determine the applicability of such provisions.

 

2.12. No General Solicitation. Subscriber is not subscribing for the Units as a
result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (the “SEC”).

 

2.13. Legend. Subscriber acknowledges and agrees the certificates evidencing
each of the Securities shall bear a restrictive legend (the “Legend”), in form
and substance substantially as set forth in Section 4 hereof.

 

3. Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, Subscriber that:

 

3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 400,000,000 shares
of common stock, including 380,000,000 shares of Class A Common Stock and
20,000,000 shares of Class B common stock, $0.0001 par value per share (“Class B
Common Stock”), and 1,000,000 shares of preferred stock, $0.0001 par value per
share (“Preferred Stock”). As of the date hereof, the Company has issued and
outstanding 2,875,000 shares of Class B Common Stock (of which up to 375,000
shares are subject to forfeiture as described in the Registration Statement), no
shares of Class A Common Stock and no shares of Preferred Stock. All of the
issued shares of capital stock of the Company have been duly authorized, validly
issued, and are fully paid and non-assessable.

 

3.2 Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and that certain warrant agreement to be entered into
between the Company and Continental, as warrant agent (the “Warrant Agreement”),
each of the Units, Placement Shares, Placement Warrants and Warrant Shares will
be duly and validly issued, fully paid and non-assessable. On the date of
issuance of the Units, the Warrant Shares shall have been reserved for issuance.
Upon issuance in accordance with, and payment pursuant to, the terms hereof and
the Warrant Agreement, Subscriber will have or receive good title to the Units,
Placement Shares and Placement Warrants, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions hereunder and
pursuant to the Insider Letter and (ii) transfer restrictions under federal and
state securities laws.

 



 3 

 

 

3.3. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof, (ii)
the execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, (iii) this Agreement constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy, (iv) the Units, when issued and delivered
in the manner set forth herein, will constitute valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by equitable principles of general application and except as
enforcement of rights to indemnity and contribution may be limited by federal
and state securities laws or principles of public policy and (v) the Placement
Warrants, when issued and delivered in the manner set forth herein, will
constitute valid and binding obligations of the Company enforceable against the
Company in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy.

 

3.5. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s second amended and restated
certificate of incorporation or by-laws, (ii) conflict with, or constitute a
default under any agreement or instrument to which the Company is a party or
(iii) result in a violation of any law, statute, rule or regulation to which the
Company is subject or any agreement, order, judgment or decree to which the
Company is subject. Other than any SEC or state securities filings which may be
required to be made by the Company subsequent to the closing of the IPO, and any
registration statement which may be filed pursuant thereto, the Company is not
required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or self-regulatory entity in order for it to
perform any of its obligations under this Agreement or issue the Units,
Placement Shares, Placement Warrants or the Warrant Shares in accordance with
the terms hereof.

 

4. Legends

 

4.1. Legend. The Company will issue the Units, Placement Shares and Placement
Warrants, and when issued, the Warrant Shares, purchased by Subscriber in the
name of Subscriber. The Securities will bear the following Legend and
appropriate “stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP
RESTRICTIONS PURSUANT TO AN INSIDER LETTER BETWEEN, AMONG OTHERS, VISTAS MEDIA
ACQUISITION COMPANY INC. AND VISTAS MEDIA SPONSOR., LLC AND MAY ONLY BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP
PURSUANT TO THE TERMS SET FORTH IN THE INSIDER LETTER.”

 

4.2. Subscriber’s Compliance. Nothing in this Section 4 shall affect in any way
Subscriber’s obligations and agreements to comply with all applicable securities
laws upon resale of the Securities.

 



 4 

 

 

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act
and (ii) in compliance herewith and with the Insider Letter.

 

4.4 Registration Rights. Subscriber will be entitled to certain registration
rights which will be governed by a registration rights agreement (“Registration
Rights Agreement”) to be entered into between, among others, Subscriber and the
Company, on or prior to the effective date of the Registration Statement.

 

5. Waiver of Liquidation Distributions

 

In connection with the Securities purchased pursuant to this Agreement,
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination, (iii)
upon the Company’s redemption of shares of Common Stock sold in the Company’s
IPO upon the Company’s failure to timely complete the Business Combination or
(iv) in connection with a stockholder vote to approve an amendment to the
Company’s second amended and restated certificate of incorporation (A) to modify
the substance or timing of the Company’s obligation to redeem 100% of the
Company’s public shares if the Company does not timely complete the Business
Combination or (B) with respect to any other provision relating to stockholders’
rights or pre-Business Combination activity. In the event Subscriber purchases
shares of Common Stock in the IPO or in the aftermarket, any additional shares
so purchased shall be eligible to receive the redemption value of such shares of
Common Stock upon the same terms offered to all other purchasers of Common Stock
in the IPO in the event the Company fails to consummate the Business
Combination.

 

6. Terms of Placement Warrants

 

6.1 Terms. Each Placement Warrant shall have the terms set forth in the Warrant
Agreement.

 

6.2. Failure to Consummate Business Combination. The Placement Warrants shall be
terminated upon the dissolution of the Company or in the event that the Company
does not consummate the Business Combination within 12 months from the
consummation of the IPO (or up to 18 months from the consummation of the IPO if
the Company extends the period of time to consummate a business combination as
provided in its second amended and restated certificate of incorporation),
unless otherwise extended by the Company.

 

6.3. Termination of Rights as Holder. If the Placement Warrants are terminated
in accordance with Section 6.1, then after such time Subscriber (or its
successor in interest) shall no longer have any rights as a holder of such
Placement Warrants and the Company shall take such action as is appropriate to
cancel such Placement Warrants. Subscriber hereby irrevocably grants the Company
a limited power of attorney for the purpose of effectuating the foregoing and
agrees to take any and all measures reasonably requested by the Company
necessary to effect the foregoing.

 

7. Rescission Right Waiver and Indemnification

 

7.1. Subscriber understands and acknowledges that an exemption from the
registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Units. In this regard, if the IPO were deemed
to be a general solicitation with respect to the Units, the offer and sale of
such Units may not be exempt from registration and, if not, Subscriber may have
a right to rescind its purchase of the Units. In order to facilitate the
completion of the Offering and in order to protect the Company, its stockholders
and the amounts in the Trust Account from claims that may adversely affect the
Company or the interests of its stockholders, Subscriber hereby agrees to waive,
to the maximum extent permitted by applicable law, any claims, right to sue or
rights in law or arbitration, as the case may be, to seek rescission of its
purchase of the Units. Subscriber acknowledges and agrees this waiver is being
made in order to induce the Company to sell the Units to Subscriber. Subscriber
agrees that the foregoing waiver of rescission rights shall apply to any and all
known or unknown actions, causes of action, suits, claims or proceedings
(collectively, “Claims”) and related losses, costs, penalties, fees, liabilities
and damages, whether compensatory, consequential or exemplary, and expenses in
connection therewith, including reasonable attorneys’ and expert witness fees
and disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Units hereunder or relating to the purchase of the Units and the
transactions contemplated hereby.

 



 5 

 

 

7.2. Subscriber agrees not to seek recourse against the Trust Account for any
reason whatsoever in connection with its purchase of the Units or any Claim that
may arise now or in the future.

 

7.3. Subscriber acknowledges and agrees that the stockholders of the Company are
and shall be third-party beneficiaries of this Section 7.

 

7.4. Subscriber agrees that to the extent any waiver of rights under this
Section 7 is ineffective as a matter of law, Subscriber has offered such waiver
for the benefit of the Company as an equitable right that shall survive any
statutory disqualification or bar that applies to a legal right. Subscriber
acknowledges the receipt and sufficiency of consideration received from the
Company hereunder in this regard.

 

8. Terms of the Units and Placement Warrants

 

8.1 The Units and their component parts are substantially identical to the units
to be offered in the IPO except that: (i) the Units and component parts will be
subject to transfer restrictions, except in limited circumstances, until 30 days
following the consummation of the Business Combination, (ii) the Placement
Warrants will be non-redeemable so long as they are held by Subscriber (or any
of its permitted transferees), and may be exercisable on a “cashless” basis if
held by Subscriber or its permitted transferees, as further described in the
Warrant Agreement, and (iii) the Units and component parts are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after the expiration of the lockup
period described above in clause (i) and they are registered pursuant to the
Registration Rights Agreement to be signed on or before the date of the
Prospectus or an exemption from registration is available, and the restrictions
described above in clause (i) have expired.

 

8.2 Subscriber agrees to vote the Placement Shares in accordance with the terms
of the Insider Letter and as otherwise described in the Registration Statement.

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state, without regards to the conflicts of laws principles thereof. Any suit
brought by either party shall be brought in the state or federal courts sitting
in New York County in the State of New York. The parties hereto hereby waive any
right to a jury trial in connection with any litigation pursuant to this
Agreement and the transactions contemplated hereby.

 

10. Assignment; Entire Agreement; Amendment

 

10.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned, in whole or in part, by any party to any other person without the
prior written consent of the other party hereto except that Subscriber may
assign this Agreement, or any of its rights hereunder, to a person agreeing to
be bound by the terms hereof, including the waiver contained in Section 7
hereof.

 

10.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them with respect to such subject matter.

 

10.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

 

10.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 



 6 

 

 

11. Notices

 

11.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or another recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered when directed to an electronic mail address at
which such party has consented to receive notice.

 

12. Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

13. Survival; Severability

 

13.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing.

 

13.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

14. Headings

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[Signature Page Follows]

 



 7 

 

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  VISTAS MEDIA ACQUISITION COMPANY INC.    

 



  By: /s/ F. Jacob Cherian     Name: F. Jacob Cherian     Title:   Chief
Executive Officer

 

  VISTAS MEDIA SPONSOR, LLC    

 



  By: /s/ F. Jacob Cherian     Name: F. Jacob Cherian     Title:   Manager

 

[Signature Page to Private Placement Units Purchase Agreement]

 

 





 



 